
	
		II
		109th CONGRESS
		2d Session
		S. 3719
		IN THE SENATE OF THE UNITED STATES
		
			July 24, 2006
			Mr. Reid (for himself,
			 Mr. Ensign, Mr.
			 Salazar, Mr. Allard, and
			 Mr. Craig) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  public school districts to receive no interest loans for the purchase of
		  renewable energy systems, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Renewable Schools Energy Act of
			 2006.
		2.Qualified
			 renewable school energy bonds
			(a)In
			 generalSubchapter U of chapter 1 of the Internal Revenue Code of
			 1986 (relating to incentives for education zones) is amended by redesignating
			 section 1397F as section 1397G and by adding at the end of part IV of such
			 subchapter the following new section:
				
					1397F.Qualified
				renewable school energy bonds
						(a)Allowance of
				creditIf a taxpayer holds a qualified renewable school energy
				bond on 1 or more credit allowance dates of the bond occurring during any
				taxable year, there shall be allowed as a credit against the tax imposed by
				this chapter for the taxable year an amount equal to the sum of the credits
				determined under subsection (b) with respect to such dates.
						(b)Amount of
				credit
							(1)In
				generalThe amount of the credit determined under this subsection
				with respect to any credit allowance date for a qualified renewable school
				energy bond is 25 percent of the annual credit determined with respect to such
				bond.
							(2)Annual
				creditThe annual credit determined with respect to any qualified
				renewable school energy bond is the product of—
								(A)the credit rate
				determined by the Secretary under paragraph (3) for the day on which such bond
				was sold, multiplied by
								(B)the outstanding
				face amount of the bond.
								(3)DeterminationFor
				purposes of paragraph (2), with respect to any qualified renewable school
				energy bond, the Secretary shall determine daily or cause to be determined
				daily a credit rate which shall apply to the first day on which there is a
				binding, written contract for the sale or exchange of the bond. The credit rate
				for any day is the credit rate which the Secretary or the Secretary’s designee
				estimates will permit the issuance of qualified renewable school energy bonds
				with a specified maturity or redemption date without discount and without
				interest cost to the qualified issuer.
							(4)Credit
				allowance dateFor purposes of this section, the term
				credit allowance date means—
								(A)March 15,
								(B)June 15,
								(C)September 15,
				and
								(D)December
				15.
								Such term
				also includes the last day on which the bond is outstanding.(5)Special rule
				for issuance and redemptionIn the case of a bond which is issued
				during the 3-month period ending on a credit allowance date, the amount of the
				credit determined under this subsection with respect to such credit allowance
				date shall be a ratable portion of the credit otherwise determined based on the
				portion of the 3-month period during which the bond is outstanding. A similar
				rule shall apply when the bond is redeemed or matures.
							(c)Limitation
				based on amount of taxThe credit allowed under subsection (a)
				for any taxable year shall not exceed the excess of—
							(1)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
							(2)the sum of the
				credits allowable under part IV of subchapter A (other than subpart C thereof,
				relating to refundable credits, subpart H thereof, section 1400N(l), and this
				section).
							(d)Qualified
				renewable school energy bondFor purposes of this section—
							(1)In
				generalThe term renewable school energy bond
				means any bond issued as part of an issue if—
								(A)95 percent or
				more of the proceeds of such issue are to be used for a qualified purpose with
				respect to a qualified school operated by an eligible local education
				agency,
								(B)the bond is
				issued by a State or local government of an eligible State within the
				jurisdiction of which such school is located,
								(C)the
				issuer—
									(i)designates such
				bond for purposes of this section, and
									(ii)certifies that
				it has the written approval of the eligible local education agency for such
				bond issuance, and
									(D)the term of each
				bond which is part of such issue is 20 years.
								(2)Qualified
				schoolThe term qualified school means any public
				school or public school system administrative building which is owned by or
				operated by an eligible local education agency.
							(3)Eligible local
				education agencyThe term eligible local education
				agency means any local educational agency as defined in section 9101 of
				the Elementary and Secondary Education Act of 1965.
							(4)Eligible
				stateThe term eligible State means, with respect to
				any calendar year—
								(A)one of the five
				States with the greatest percentage population growth for the most recent
				preceding year for which data is available as determined by the Bureau of the
				Census, and
								(B)the State with a
				total percentage population growth greater than 9 percent but less than 13.9
				percent and a total population under the age of 19 of less than 300,000 as
				determined under the 2000 Census.
								(5)Qualified
				purposeThe term qualified purpose means, with
				respect to any qualified school, the purchase and installation of renewable
				energy products.
							(e)Limitation on
				amount of bonds designated
							(1)National
				limitationThere is a national renewable school energy bond
				limitation for each calendar year. Such limitation is $50,000,000 for 2007,
				$100,000,000 for 2008, $150,000,000 for 2009, and, except as provided in
				paragraph (4), zero thereafter.
							(2)Allocation of
				limitationThe national renewable school energy bond limitation
				for a calendar year shall be allocated by the Secretary—
								(A)among the
				eligible States described in subsection (d)(4)(A), 30 percent to the State with
				the greatest percentage population growth, 20 percent to each of second and
				third ranked States, and 10 percent to each of the fourth and fifth ranked
				States, and
								(B)to the State
				described in subsection (d)(4)(B), 10 percent.
								The
				limitation amount allocated to an eligible State under the preceding sentence
				shall be allocated by the State education agency to qualified schools within
				such State.(3)Designation
				subject to limitation amountThe maximum aggregate face amount of
				bonds issued during any calendar year which may be designated under subsection
				(d)(1) with respect to any qualified school shall not exceed the limitation
				amount allocated to such school under paragraph (2) for such calendar
				year.
							(4)Carryover of
				unused limitationIf for any calendar year—
								(A)the limitation
				amount for any eligible State, exceeds
								(B)the amount of
				bonds issued during such year which are designated under subsection (d)(1) with
				respect to qualified schools within such State,
								the
				limitation amount for such State for the following calendar year shall be
				increased by the amount of such excess. Any carryforward of a limitation amount
				may be carried only to the first 2 years following the unused limitation year.
				For purposes of the preceding sentence, a limitation amount shall be treated as
				used on a first-in first-out basis.(f)Other
				definitionsFor purposes of this section—
							(1)BondThe
				term bond includes any obligation.
							(2)StateThe
				term State includes the District of Columbia and any possession
				of the United States.
							(g)Credit included
				in gross incomeGross income includes the amount of the credit
				allowed to the taxpayer under this section (determined without regard to
				subsection (c)).
						(h)Credits may be
				strippedUnder regulations prescribed by the Secretary—
							(1)In
				generalThere may be a separation (including at issuance) of the
				ownership of a qualified renewable school energy bond and the entitlement to
				the credit under this section with respect to such bond. In case of any such
				separation, the credit under this section shall be allowed to the person which,
				on the credit allowance date, holds the instrument evidencing the entitlement
				to the credit and not to the holder of the bond.
							(2)Certain rules
				to applyIn the case of a separation described in paragraph (1),
				the rules of section 1286 shall apply to the qualified renewable school energy
				bond as if it were a stripped bond and to the credit under this section as if
				it were a stripped coupon.
							(i)Credit treated
				as nonrefundable bondholder creditFor purposes of this title,
				the credit allowed by this section shall be treated as a credit allowable under
				subpart H of part IV of subchapter A of this chapter.
						(j)Special
				rulesFor purposes of this section, rules similar to the rules
				under paragraphs (3) and (4) of section 54(l) shall
				apply.
						.
			(b)Conforming
			 amendmentsThe table of sections for part V of such subchapter is
			 amended by redesignating section 1397F as section 1397G and by adding at the
			 end of the table of sections for part IV of such subchapter the following new
			 item:
				
					
						Sec. 1397F. Credit for holders
				of qualified renewable school energy
				bonds.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to bonds
			 issued after December 31, 2006.
			
